Citation Nr: 0304330	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hammertoes, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for enlarged 
tonsils.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

(The issue of entitlement to an evaluation in excess of 30 
percent for the service-connected post traumatic stress 
disorder (PTSD) will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Legal Aid Society of 
Cincinnati


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1969.

This appeal arose from August 1994 and June 1996 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the requested benefits.  The veteran testified at a 
personal hearing at the RO in November 1997; the hearing 
officer rendered a decision in February 1998.  In November 
1999, this case was remanded to the RO for additional 
evidentiary development.  In January 2003, he was sent a 
supplemental statement of the case (SSOC), which informed him 
of the continued denial of his claims.

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 30 percent for 
the service-connected PTSD pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.

The issue concerning entitlement to TDIU will be deferred 
pending completion of the above development.


FINDINGS OF FACT

1.  The veteran's service-connected hammertoes are manifested 
by hammertoe deformity of the second toe bilaterally.

2.  The veteran service-connected enlarged tonsils are 
manifested by intermittent dysphagia (two to three times per 
year) with no evidence of hoarseness with inflammation of the 
cords or mucous membranes.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected bilateral hammertoes have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, Diagnostic Codes (DC) 5282, 5284 (2002).

2.  The criteria for a compensable evaluation for the 
service-connected enlarged tonsils have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159, Part 4, including §§ 4.1, 4.2, 4.7, DC 
6516 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his service-connected 
bilateral hammertoes and enlarged tonsils are more disabling 
than the current disability evaluations would suggest.  He 
has stated that his feet are painful and that he has trouble 
walking.  He also indicated that his tonsils would swell 
three to four times a year, making it difficult to talk and 
swallow.  Therefore, he believes that increased evaluations 
should be assigned.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Hammertoes

The veteran was awarded service connection for bilateral 
hammertoes by a rating action issued in September 1987.  He 
had been seen in service for complaints of painful feet and 
he was found to have hammertoes.

A VA examination was conducted in October 1993.  The 
examination found that he had bilateral hammertoes of the 
second digit overlying the third digit.

Another VA examination was conducted in February 1996.  He 
had obvious bilateral hammertoes of the second digit.  Both 
toes were tender to palpation on the dorsal surface.

The veteran testified at a personal hearing at the RO in 
November 1997.  He stated that his feet were painful and that 
he had trouble walking.

VA re-examined the veteran in December 1997.  His left second 
toe had a fixed flexion contracture of 180 degrees.  The 
lateral foot was painful to palpation.  He walked with a 
painful gait.  An x-ray revealed hallux valgus.  The 
diagnosis was mallet toe with flexing contracture with 
accompanying fixed foot inversion and painful walking.  

The veteran was seen by VA on an outpatient basis from 1999 
to 2002.  A May 14, 2001 treatment note indicated that he had 
bilateral hammertoes of the second digit.


Enlarged tonsils

The veteran was awarded service connection for enlarged 
tonsils by a rating action issued in November 1969.  It was 
noted that he had been treated twice in service for a sore 
throat with difficulty swallowing.

VA examined the veteran in October 1993.  His tonsils were 
enlarged; the examination was otherwise within normal limits.  
The diagnosis was upper respiratory condition secondary to 
enlarged tonsils.

The veteran was seen by VA in October 1995 for complaints of 
shortness of breath, throat swelling and difficulty 
swallowing.  Bronchitis was diagnosed.

In November 1997, the veteran testified at a personal 
hearing.  He stated that he could experience throat swelling 
three to four times a year, at which time it would be 
difficult for him to talk or swallow.

The veteran was afforded a VA examination in December 1997.  
This examination was positive for enlarged tonsils, which had 
been present his entire life.  He stated that they would be 
edematous three to four times a year.  

Another VA examination was conducted in July 1999.  He 
reported a 10 year history of intermittent dysphagia for 
solids and liquids.  This would occur two to three times a 
year and would last for about a week at a time.  He stated 
that a doctor in the past had told him that these episodes 
were related to his enlarged tonsils.  The examination showed 
normal movement of the thyrohyoid cartilages with swallowing.  
He was not currently symptomatic.  The diagnosis was 
recurrent tonsillitis by history, with no residuals.

The veteran was seen on an outpatient basis by VA between 
1999 and 2001.  In August 1999, he complained of a sore 
throat and trouble swallowing.  Mild left tonsillar 
hypertrophy was present.  The diagnosis was pharyngitis.  In 
April 2001, an inflamed pharynx was again noted.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002) (VCAA) was signed into 
law.  This enhanced the notification and assistance duties of 
VA towards claimants.  In the instant case, the veteran has 
been provided with several documents notifying him of the 
evidence and information necessary to substantiate his 
claims.  These documents also include explanations of what 
information and evidence would be obtained by VA and what 
information and evidence he needed to provide in support of 
his claim.

In the August 1994 rating action, the veteran was informed of 
the evidence that had been used in deciding his claim.  In 
June 1996, he was sent a statement of the case (SOC), which 
told the veteran that his records, to include the VA 
examination report had been reviewed and which explained that 
this evidence did not show that his hammertoes or enlarged 
tonsils had increased in severity.  He was also provided with 
all the relevant laws and regulations.  The veteran then 
testified at a personal hearing in November 1997; he 
presented his arguments as to why the benefits sought should 
be granted.  SSOCs were sent to the veteran in February and 
August 1998; again he was told what evidence had been 
reviewed and it was explained why that evidence did not 
support entitlement to the benefits requested.  In November 
1999, the case was remanded by the Board for additional 
evidentiary development.  The RO was instructed to ask the 
veteran for information regarding any private treatment for 
his hammertoes and enlarged tonsils.  A VA examination was 
also ordered.  In June 1999, the veteran replied that he had 
not sought any treatment from any private physicians, stating 
that all his treatment had been provided by VA.  The ordered 
examination was performed in June 1999.  The RO also 
requested and received all the veteran's VA treatment records 
developed between 1999 and 2002.  In January 2003, he was 
sent a SSOC which indicated what evidence had been reviewed 
and which explained why that evidence had not established 
entitlement to the benefits sought.  On January 31, 2003, he 
was sent correspondence that informed him that his case was 
being returned to the Board and that he could submit 
additional evidence.  No response was received and no 
additional evidence has been submitted or referred to.

Thus, through letters, an SOC, several SSOCs and the Board 
remand, the veteran has been informed of the information and 
evidence necessary to substantiate his claims.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claims.  For these reasons, further 
development is not needed to meet the requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

Hammertoes

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 10 percent assigned is 
not warranted.  According to the applicable rating criteria, 
a 10 percent evaluation is assigned for hammertoes of all 
toes of one foot.  38 C.F.R. Part 4, DC 5282 (2002).  A 
moderate degree of disability of the foot is also assigned a 
10 percent evaluation.  A 20 percent evaluation is warranted 
for moderately severe disability and a 30 percent evaluation 
is assigned for a severe disability.  38 C.F.R. Part 4, DC 
5284 (2002).  Since the veteran does not have hammertoes of 
all toes of one foot, he has been rated under DC 5284.  A 
review of the record does not support a finding that he has a 
moderately severe disorder of the feet caused by the 
hammertoe deformity of the second toe of each foot.  The 
evidence of record indicates that he does walk with a limp.  
However, these records also noted that he has arthritis of 
the ankle secondary to trauma.  The evidence of record 
reflects the presence of these deformities and the December 
1997 VA examination noted a fixed flexion contracture of the 
left second toe following surgery.  However, there is no 
objective indication that the veteran has sought further 
treatment for these hammertoes, nor is there any suggestion 
that these hammertoes have resulted in a moderately severe 
disability.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the service-connected bilateral hammertoes.


Enlarged tonsils

After a review of the evidence of record, it is found that 
the evidence does not support entitlement to a compensable 
evaluation for his service-connected enlarged tonsils.  The 
applicable regulations state that a 10 percent evaluation 
requires hoarseness with inflammation of the cords or the 
mucous membranes.  38 C.F.R. Part 4, DC 6516 (2002).  The 
evidence of record, while noting that the veteran has 
enlarged tonsils, does not show the presence of hoarseness 
and inflammation of the cords or mucous membranes.  
Therefore, the objective evidence does not support a finding 
of entitlement to a compensable evaluation at this time.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected enlarged tonsils.


ORDER

An increased evaluation for the service-connected bilateral 
hammertoes is denied.

A compensable evaluation for the service-connected enlarged 
tonsils is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

